Appellant insists in his motion that the cross-examination of his wife was violative of the rule of our statute forbidding a wife to testify against her husband. Mrs. Burdett testified in chief that she went to the city hall and paid a fine for her husband in order to secure his release from jail, and that later they heard that officers were looking for him, and that they could not believe it after they had paid the fine above referred to. In view of this testimony and in this condition of the record there seems no doubt of the relevance and competence of the question asked Mrs. Burdett on her cross-examination and the answer given by her, which are referred to in the original opinion.
The motion for rehearing will be overruled.
Overruled.
HAWKINS, J., absent. *Page 267